Citation Nr: 1411603	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Meniere's disease to include vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975 and from September 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks service connection for Meniere's disease to include vertigo.  The Board finds that further development is needed for the Veteran's service connection claim, specifically to obtain a medical opinion.  

The medical evidence establishes that the Veteran has a current diagnosis of Meniere's disease, and his lay statements indicate that he was exposed to a mortar explosion during service.  Although service treatment records lack any evidence of a mortar explosion, the Board finds no reason to doubt the Veteran's credibility.  Furthermore, in a November 2010 statement, the Veteran reported that he has experienced dizziness since the explosion.  Since the Veteran's lay statements raise the possibility that his Meniere's disease may be associated with his military service, VA is required to provide an examination to determine the likely etiology of his claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 ( 2006). 

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2013.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his Meniere's disease since service.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. After development of the above, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his Meniere's disease.  The claims file and any pertinent records must be made available to the examiner for review.  The examiner should conduct a thorough examination and state whether it is at least as likely as not (50 percent probability or greater) that Meniere's disease is etiologically related to the Veteran's active service, to include the reported in-service explosion, discussed above.  A complete rationale is requested for any opinion provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


